DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	Terminal disclaimer filed on 05/04/2022 was accepted and approved. 

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Rogers on 6/10/2022.

The application has been amended as follows: 

Claim 1.  An electronic communication system comprising:
during a collaboration session involving a facilitator client device and a plurality of participant client devices communicating over a digital communications network, a data storage system storing session content captured for the collaboration session;
a collaboration engine, provided by a web server, communicatively linked to the data storage system via the digital communications network, including one or more processors running or executing code to provide functions of the collaboration engine, processing the session content during the collaboration session to identify a collaboration event indicating at least one of a desirability of a break in the collaboration session and a digression from a topic of the collaboration session; 
a highlight reel generation tool processing the session content to generate an interactive highlight reel that is indexed, tagged, or highlighted based on the collaboration event; and
a notification module, after the collaboration event is identified by the collaboration engine, generating a prompt that is communicated over the digital communications network to the facilitator client device or at least one of the plurality of participant client devices, and wherein the prompt is presented on the facilitator client device or at least one of the plurality of participant client devices and the prompt includes a display of an identified one or more operators along with a distraction count tallying a number of distractions during the collaboration session for each of the identified one or more operators and with an input mechanism allowing an operator of the facilitator client device to initiate transmission of a digression notice to the one or more operators,
wherein the collaboration event is indicative of the digression from the topic of the collaboration session,
wherein the collaboration engine comprises a digression detection tool processing audio portions and video portions of the session content to identify the digression and to identify one or more operators of the participant client devices associated with the digression, and
wherein the prompt is presented to the one or more operators on associated ones of the participant client devices and provides a link to the interactive highlight reel, and the prompt includes an invitation to park a side topic, identified by the digression detection tool as being associated with the digression, during a remainder of the collaboration session and schedule an additional collaboration session for the side topic.




Allowable Subject Matter
3.	Claims 1-3, 13-15, 17-28 are allowed.

The following is an examiner's statement of reasons for allowance:

The reason for allowance is based on the reasoning in the related application 17/000,133 which is now US Patent 10,979,465, regarding claims 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest during a collaboration session involving a facilitator client device and a plurality of participant client devices communicating over a digital communications network, a data storage system storing session content captured for the collaboration session;
a collaboration engine, provided by a web server, communicatively linked to the data storage system via the digital communications network, including one or more processors running or executing code to provide functions of the collaboration engine, processing the session content during the collaboration session to identify a collaboration event indicating at least one of a desirability of a break in the collaboration session and a digression from a topic of the collaboration session; 
a highlight reel generation tool processing the session content to generate an interactive highlight reel that is indexed, tagged, or highlighted based on the collaboration event; and
a notification module, after the collaboration event is identified by the collaboration engine, generating a prompt that is communicated over the digital communications network to the facilitator client device or at least one of the plurality of participant client devices, and wherein the prompt is presented on the facilitator client device or at least one of the plurality of participant client devices and the prompt includes a display of an identified one or more operators along with a distraction count tallying a number of distractions during the collaboration session for each of the identified one or more operators and with an input mechanism allowing an operator of the facilitator client device to initiate transmission of a digression notice to the one or more operators,
wherein the collaboration event is indicative of the digression from the topic of the collaboration session,
wherein the collaboration engine comprises a digression detection tool processing audio portions and video portions of the session content to identify the digression and to identify one or more operators of the participant client devices associated with the digression, and
wherein the prompt is presented to the one or more operators on associated ones of the participant client devices and provides a link to the interactive highlight reel, and the prompt includes an invitation to park a side topic, identified by the digression detection tool as being associated with the digression, during a remainder of the collaboration session and schedule an additional collaboration session for the side topic, when taking the claim as a whole.


The following is an examiner’s statement of reason for allowance: 
The Examiner’s Non-Final Action (02/04/2022) addressed the previous set of claims with regards to the combined teaches of  Vendrow (US 2020/0106813), Adams (US 2018/0213013), Begeja (US 2012/0224021), Chu (US 2017/0154637) and Henriksen (US 2014/0200944). Those references describe, teach and suggest presenter in real time, an annotation for a portion of multimedia content. The annotated portion of the multimedia content has a set of associated characteristics for manipulating the portion of the multimedia content. In response to a received request from a non-presenting presenter, manipulation of the annotated portion of the multimedia content is permitted based on the set of the associated characteristics. However, by Applicant’s claims have been distinguished from the combination of Vendrow, Adams, Begeja, Chu and Henriksen. Those references do not describe, teach or suggest the concepts of a collaboration session involving a facilitator client device and a plurality of participant client devices communicating over a digital communications network, a data storage system storing session content captured for the collaboration session; a collaboration engine, provided by a web server, communicatively linked to the data storage system via the digital communications network, including one or more processors running or executing code to provide functions of the collaboration engine, processing the session content during the collaboration session to identify a collaboration event indicating at least one of a desirability of a break in the collaboration session and a digression from a topic of the collaboration session; a highlight reel generation tool processing the session content to generate an interactive highlight reel that is indexed, tagged, or highlighted based on the collaboration event; and a notification module, after the collaboration event is identified by the collaboration engine, generating a prompt that is communicated over the digital communications network to the facilitator client device or at least one of the plurality of participant client devices, and wherein the prompt is presented on the facilitator client device or at least one of the plurality of participant client devices and the prompt includes a display of an identified one or more operators along with a distraction count tallying a number of distractions during the collaboration session for each of the identified one or more operators and with an input mechanism allowing an operator of the facilitator client device to initiate transmission of a digression notice to the one or more operators, wherein the collaboration event is indicative of the digression from the topic of the collaboration session, wherein the collaboration engine comprises a digression detection tool processing audio portions and video portions of the session content to identify the digression and to identify one or more operators of the participant client devices associated with the digression, and wherein the prompt is presented to the one or more operators on associated ones of the participant client devices and provides a link to the interactive highlight reel, and the prompt includes an invitation to park a side topic, identified by the digression detection tool as being associated with the digression, during a remainder of the collaboration session and schedule an additional collaboration session for the side topic. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


The reason for allowance is based on the reasoning in the related application 17/000,133 which is now US Patent 10,979,465, regarding claims 13 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest an electronic communication system comprising: during a collaboration session involving a facilitator client device and a plurality of participant client devices communicating over a digital communications network, a data storage system storing session content captured for the collaboration session; a collaboration engine, provided by a web server, communicatively linked to the data storage system via the digital communications network, including one or more processors running or executing code to provide functions of the collaboration engine, processing the session content during the collaboration session to identify a collaboration event indicating at least one of a desirability of a break in the collaboration session and a digression from a topic of the collaboration session; and a notification module, after the collaboration event is identified by the collaboration engine, generating a prompt that is communicated over the digital communications network to the facilitator client device or at least one of the plurality of participant client devices, wherein the collaboration event is an identified level of participant distractedness linked to at least one of side chats and silence during the collaboration session, and wherein the prompt is presented on the facilitator client device and includes a display of the identified one or more operators along with a distraction count tallying a number of distractions during the collaboration session for each of the identified one or more operators and with an input mechanism allowing an operator of the facilitator client device to initiate transmission of a digression notice to the one or more operators, when taking the claim as a whole.



The following is an examiner’s statement of reason for allowance: 
The Examiner’s Non-Final Action (02/04/2022) addressed the previous set of claims with regards to the combined teaches of  Vendrow (US 2020/0106813), Adams (US 2018/0213013), Begeja (US 2012/0224021), Chu (US 2017/0154637) and Henriksen (US 2014/0200944). Those references describe, teach and suggest presenter in real time, an annotation for a portion of multimedia content. The annotated portion of the multimedia content has a set of associated characteristics for manipulating the portion of the multimedia content. In response to a received request from a non-presenting presenter, manipulation of the annotated portion of the multimedia content is permitted based on the set of the associated characteristics. However, by Applicant’s claims have been distinguished from the combination of Vendrow, Adams, Begeja, Chu and Henriksen. Those references do not describe, teach or suggest the concepts during a collaboration session involving a facilitator client device and a plurality of participant client devices communicating over a digital communications network, a data storage system storing session content captured for the collaboration session; a collaboration engine, provided by a web server, communicatively linked to the data storage system via the digital communications network, including one or more processors running or executing code to provide functions of the collaboration engine, processing the session content during the collaboration session to identify a collaboration event indicating at least one of a desirability of a break in the collaboration session and a digression from a topic of the collaboration session; and a notification module, after the collaboration event is identified by the collaboration engine, generating a prompt that is communicated over the digital communications network to the facilitator client device or at least one of the plurality of participant client devices, wherein the collaboration event is an identified level of participant distractedness linked to at least one of side chats and silence during the collaboration session, and wherein the prompt is presented on the facilitator client device and includes a display of the identified one or more operators along with a distraction count tallying a number of distractions during the collaboration session for each of the identified one or more operators and with an input mechanism allowing an operator of the facilitator client device to initiate transmission of a digression notice to the one or more operators. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.

Citation of Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In view of US 2020/0106813, Vendrow discloses the system receiving, from the presenter in real time, an annotation for a portion of multimedia content. The annotated portion of the multimedia content has a set of associated characteristics for manipulating the portion of the multimedia content. In response to a received request from a non-presenting presenter, manipulation of the annotated portion of the multimedia content is permitted based on the set of the associated characteristics. The manipulation is one of copying or sharing the annotated portion of the multimedia content by the non-presenting participant. The manipulation of the annotated portion of the multimedia content is recorded. Feedback is provided to the presenter based on the recorded manipulation. The feedback reflects conference participant comment or the manipulation of the annotated portion of the multimedia content. The effective sharing of ideas during a presentation allows participants to provide feedback to a presenter, encourages participants to express new ideas, and motivates participants to discuss presentation topics and questions. When a network associated with a participant may not have a sufficient bandwidth for a real-time synchronization of all the data, the data may be modified to minimize incoherence of the presentation (see ¶ 0044, 0046).


In view of (US 2018/0213013), Adams discloses a communication system which is performed by a server, and involves receiving break request messages from the participant devices participating in a meeting session. A break message is then sent to the participant devices. The break message causes a break notification to be displayed on a display of the participant devices. Provides a communication method that uses a meeting application for connecting mobile devices to a meeting session, and for providing both the presenter and participants of the meeting session with messaging features that allow the presenter to efficiently receive and gather input and data from participants. Uses the gathered information or algorithms within the meeting application to schedule breaks at more optimal times, with less downtime and with more optimal start times and stop times. Ensures improved meeting session in which the meeting participants are more engaged, providing greater benefits to meeting participants and better value for companies or other institutions for which the meeting participants are associated (see fig. 4B-4C, ¶ 0057-0059, 0072-0073).


In view of (US 2017/0154637), CHU discloses a system that involves performing active intervention in conversation based on determination that behavior of participants is not enhanced in a time period, where the intervention is an audible alert that is audible to the participants in the conversation and the audible alert is suggestion to the participants in the conversation to alter topic of the conversation. Data regarding compliance with speech behavior rules is collected by each participant in the conversation. The collected data is analyzed. Statistics of the compliance are output with the rules by the participant in the conversation. The method enables a speech analysis system to monitor the conversation among multiple users that have a user device so as to ensure that user's communication behavior complies with the speech behavior rules that are agreed for meeting or conversation. The method enables a user to set objective to improve own speech in a group meeting by eliminating sounds (see ¶ 0022, 0031).

In view of (US 2014/0200944), Henriksen discloses a system having a set of instructions for generating a task list in responsive to a first user input by retrieving task objects associated with meetings within meeting series, filtering the task objects based on predefined user access permissions to identify a first set of task objects linked to a user and a second set of task objects that the user is permitted to access and populating the task list with the task objects. The task list is outputted to the user. The task list is filtered to contain only the task objects associated with an individual meeting in responsive to a second user input. The medium enables automatically pulling tasks associated with the meeting series from each individual participant's docket and creating a separate task list dedicated to the meeting series such that a dedicated meeting series task list can be viewed by meeting series administrator and meeting series members when the member's individual tasks that are not associated with the meeting series remain inaccessible, thus allowing each member to maintain an individual docket while only pulling the tasks associated with the meeting series from the individual docket into a consolidated meeting series task list. The medium enables providing the task list to the user through a dialogue window that contains all tasks associated with running meeting and all open tasks associated with entire meeting series, thus facilitating efficient meeting management and individual and collective performance evaluation (see fig. 31, ¶ 0075, 0114, 0121-0126).

In view of (US 2012/0224021), Begeja discloses a system for detecting an event of interest in video conference data for a plurality of video conference participants and notifying an end user of the event of interest. The system containing a computer program for performing the method. A system for receiving at an end user device, a notification of an event of interest in a video teleconference, the method including but not limited to receiving at an end user device from a notification indicating a detection of the event of interest in video conference data from the video teleconference for a plurality of video conference participants; and sending data from the end user device to the server requesting a transcription of comments from the speaker in video teleconference. The system involves detecting an event of interest in video conference data for multiple video conference participants at a video conference processor. An end user is notified at an end user device of event of interest. An end user profile is provided with data indicating one of speaker of interest and topic of interest. An interest value for the topic of interest, the speaker and the respondent is created. The end user is notified at end user device of event of interest, and the interest value for the topic of interest, the speaker and the respondent is created. Thus, the process for notification of events of interest during video conference can be achieved (see ¶ 0030-0032).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651